DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Receipt
	Applicant's response filed on 01/23/2022 to the Office Action mailed on 11/16/2021 is acknowledged.

Claim Status
Claims 86-100, 107-119, and 123-131 are pending. 
Claim 86 is currently amended.
Claims 1-85, 101-106, and 120-122 were previously cancelled.
Claims 86-100, 107-119, and 123-131 have been examined.
Claims 86-100, 107-119, and 123-131 are allowed.

Priority
	Priority to 371 PCT/US07/01950 filed on 01/25/2007 which claims priority to applications 60/850891 filed on 10/11/2006, 60/764834 filed on 02/03/2006, and 60/762595 filed on 01/27/2006 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches a composition comprising the instantly claimed zinc salt being administered for treatment of gastric ulcers. The prior art also teaches the administration of proton pump inhibitors (PPIs) for the treatment of gastric ulcers. However, the prior teaches that PPIs are acid labile and need to be protected from the low pH environments such as the stomach and the prior art at the time of the instant invention taught zinc salts lower the pH of the gastric juices. Therefore, it would have expected that the combined administration of zinc salt and PPIs would be detrimental to the PPIs. The prior teaches methods for protecting PPIs from the low pH of gastric juices by coating the PPIs with an enteric material and/or including a buffering agent is released to increase the pH of the gastric juices immediately preceding the release of the PPIs. Kaushik et al. also teach adding to the oral composition a “basifying agent is used in an amount sufficient to provide a non-acidic environment for the acid-labile proton pump inhibitors” (page 6, lines 29-31). Therefore, one of ordinary skill in the art wanting to formulate a composition comprising both a PPI and a zinc salt would also modify the composition in one of the ways taught by the prior art for protecting the PPI from acidic environments. However, the instant claims exclude such modifications. Only with the knowledge Applicant discovered about zinc salts, i.e. increases gastric pH contrary to the teachings of the prior art, would one combine PPIs with zinc salts without buffers, basifying agents, and/or enteric coatings. Therefore, claims 86-100, 107-119, and 123-131 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617